DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (KR 101458705).
Park discloses in figures 3 – 7 a seat belt mounting bracket mounting structure (300) comprising: a pillar portion (200); a connecting member (200 area) connecting the pillar portion and a forward pillar portion (100) positioned in front of a vehicle body of the pillar portion; and a seat belt mounting bracket (300) mounted at a cross position of the pillar portion and the connecting member (figure 3) (claim 1). the pillar portion includes: a pillar reinforcement (100) provided outside the vehicle body; and a pillar internal upper (200) provided inside the vehicle body; wherein the seat belt mounting bracket connects the pillar reinforcement and the pillar internal upper (claim 2). the seat belt mounting bracket includes a main surface (320) that closes an internal space (figure 5) formed by the pillar reinforcement and the pillar internal upper (claim 3). the seat belt mounting bracket further includes a reinforcement surface (figure 6) which is curved from the main surface and engaged with the pillar reinforcement (claim 4). the pillar reinforcement includes: a reinforcement rear surface disposed behind the vehicle body; and a reinforcement side surface curved from the reinforcement rear surface (figure 4) (claim 5). the reinforcement surface includes: a bracket rear surface connected to the reinforcement rear surface; and a bracket side surface connected to the reinforcement side surface (figure 2, 3) (claim 6). the pillar reinforcement includes: a pillar reinforcement lower; and a pillar reinforcement upper coupled to the pillar reinforcement lower (figure 5) (claim 9). the seat belt mounting bracket further includes a main flange (figure 6, 350 area) which is curved from the main surface and connected to the pillar internal upper (claim 11). 
Allowable Subject Matter
Claims 7, 8, 10 and 12 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokoi et al. (JP 2015196467).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614